Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made this application is a CON of application 15/442,194 filed on 02/24/2017 (U.S. Patent No. 10,643,282) which is a CON of application 14/450,632 filed on 08/04/2014 ABN.

DETAILED ACTION
	Claims 1-20 presented for examination on 03/31/2020. The pending claims in the instant application is similar to claims in its parent application 15/442,194 filed on 02/24/2017 (U.S. Patent No. 10,643,282). Therefore, the claims in the instant application are allowable under same rational as the patented parent application. This application is in condition for allowance except for the following formal matters: 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 of instant application  are rejected on the ground of non-statutory double patenting over claims 1-19 of U. S. Patent No. 10,643,282, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent as follows:
The subject matter claimed in the instant application is fully disclosed in the patent ‘875 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
accessing an array data structure corresponding to the plurality of products in the portfolio, wherein for each of a plurality of outright-traded products in the portfolio, the array data structure defines a portfolio position in the outright-traded product;
identifying, by the computer system, data defining a liquidation of products that include the plurality of outright-traded products and further include one or more spread-traded products, each of the spread-traded products represents a combination of two or more of the outright-traded products, and each of the products respectively corresponds to one of cost functions for estimating a liquidation cost based on notional value;
determining, by the computer system, estimated allocations of the portfolio positions to products;
determining, by the computer system using the estimated allocations corresponding to a liquidation cost; designating an optimized liquidation cost, and 
outputting data indicating at least a portion of a performance bond based on the optimized liquidation, wherein the outputting by the computer system is performed in an optimized manner using an approximation to limit a number of orderings and a number of branches considered in both of the determining steps. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the instant application and US Patent 10.643,282 consists of similar limitation with respect to a method and a system for optimizing allocation of a plurality of products in a portfolio as listed above.
a liquidation cost less than a liquidation cost corresponding to the estimated allocations. designating an optimized liquidation cost” and the claims do not specify terms a liquidation of products X1 through Xk, cost functions C1 through Ck, estimated allocations Nest (X1) through Nest (Xk), estimated allocations N (X1) through N (Xk) and formula: C = k∑i=1 Ci (N(Xi)) and LCest = k∑i=1 Ci (Nest((Xi).The dependent claims 2-7, 9-14 and 16-20 of patent ‘282 are similar to claims 2-7, 9-14 and 16-20 of the instant application.
The omission of an element as described above for the patent ‘282 is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims 1-20 of the instant application are not identical to claims 1-20 of US Patent No. 10,643,282, but they are not patently distinct. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Chait et al. (U.S. Pub No. 2006/0235785) teach trading financial instruments using multiple accounts.
Farabi et al. (U.S. Pub No. 2014/0081820) teach inter-account margin optimization.
	Glinberg et al. (U.S. Pub No. 2009/0171824) teach margin offset across portfolio.

	Shah et al. (U.S. Pub No. 2014/0067711) teach liquidity charge determination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        11/06/2021